Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 8, 12, 18, 22, 25 – 30, 32 – 33, 35, and 49 – 51 have been amended. Claims 6-7, 9-11, 13-17, 19-21, 23-24, 34, 36-48, and 52-66 have been canceled. Claims 67-70 have been added. 
Election/Restrictions
Applicant’s election of the invention of Group I directed to Claims 1-5, 8, 12, 18, 22, 25, 49, 50, 51, 67-70 in the reply filed on 07/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of an anti-factor XI/XIa antibody comprising six CDRs having the amino acid sequences of SEQ ID NOs: 23, 24, 25, 33, 34, and 35 as well as a subject afflicted with end-stage renal disease in the reply filed on 07/13/2021 is acknowledged.
Claims 4-5, 18, 25 – 33, 35, and 67-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claims 1-3, 8, 12, 22, 49, 50, and 51 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 12, and 49-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:

The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.	The specification teaches that the currently available antithrombotic medications are associated with a significant risk of bleeding.  Thus, artisans would be motivated to antithrombotic agents that do not affect hemostasis and therefore do not result in bleeding complications (Background of Invention, Para. 1 and 2). To this end, Applicant disclosed the efficacy of NOV1401, an antibody that binds to the catalytic domain of human factor XI, in inhibiting thrombosis without leading to bleeding events (see Examples 5 and 6). However, there does not appear to be sufficient correlation between the required structural features of the genus of antibodies and the recited functional property of binding to the catalytic domain of factor XI/XIa. 
H and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, claims 1-3, 8, 12, and 49-51 do not disclose an antibody having all six non-degenerate CDRs for the genus of antibodies or antigen binding fragments having the functional property of binding to the catalytic domain of factor XI/XIa. 
While the antibodies of the claimed invention are intended to bind to the catalytic domain of factor XI/XIa, artisans would not be able to envision the complete structure of an antibody or antigen binding fragment in terms of which of the twenty naturally occurring amino acids exists at each position in the both the heavy and light chain variable regions based on the antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. Indeed, antibodies that bind to the catalytic domain of factor XI/XIa and inhibit binding without promoting unwanted bleeding events are known in the art (see, for example, Wilmen et al); but these antibodies do not have the same amino acid sequences for the CDRs or VH/VL regions as those disclosed in the instant claims and specification.  Further, as illustrated by the AbbVie decision, a description of even 300 
Therefore, the claimed genus of antibodies and antigen binding fragments lacks adequate written description because there does not appear to be any correlation between the structure of the claimed antibody or antigen-binding fragment and the function of binding to the catalytic domain of factor XI/XIa except for antibodies which are defined by all six non-degenerate CDR sequences or the complete sequences of both the heavy and light chain variable regions. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-factor XI/XIa antibodies at the time the instant application was filed. 

Scope of Enablement
Claims 1-3, 8, 12, 22, 49, 50, and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or managing stroke, thromboembolism, or catheter-related thrombosis in a subject with end stage renal disease by administering an antibody or fragment thereof that binds to the catalytic domain of factor XI/XIa, it does not reasonably provide enablement for the prevention of the aforementioned complications in subject with end stage renal disease commensurate in scope of the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims are broadly drawn to methods of treating, managing, preventing, or reducing the risk of stroke, thromboembolism, or catheter-related thrombosis in a subject with end stage 
	The specification teaches that the administration of the anti-factor XI/XIa antibody NOV1401 in mice deficient in FXI prior to ferric chloride-induced thrombosis. NOV1401 was demonstrated to have anti-thrombotic activity in mouse FeCl3 thrombosis model (see Figure 1, Example 5). It should be noted, however, that the term ‘prevention’ generally implies stopping something from happening or existing in 100% of subjects 100% of the time. Indeed, it should be noted that anti-thrombotic activity of NOV1401 is not 100% for low dose range nor does a low dose range prolong aPTT clotting time compared to vehicles (see Figure 1A and 1B). Absent of evidence to the contrary provided in either the prior art or the working examples of the specification, artisans would not reasonably expect the anti-factor XI/XIa antibodies to prevent stroke, thromboembolism, or catheter-induced thrombosis in 100% of healthy subjects that are administered the antibodies.  
Further, it is known in the prior art that chronic kidney disease (CKD) is an independent risk factor for both ischemic as well as hemorrhagic stroke; and patients with ESRD on dialysis have an 8-10 times greater incidence of stroke compared to the general population (Power, et al, see entire document, in particular, “Stroke Risk in Dialysis” and “Stroke Outcomes in CKD and Dialysis”) (Power, Albert. Blood purification 36.3-4 (2013): 179-183). It should be noted ischemic strokes occur due to lack of blood flow arising from the formation of a clot or other obstruction whereas hemorrhagic strokes are caused by rupture of a blood vessel or an abnormal vascular structure; and thus ischemic and hemorrhagic strokes have different therapeutic options. For example, ischemic stroke can be treated by the administration of tissue plasminogen activator (tPA) or other thrombolytic agent designed to dissolve clots, thereby restoring blood flow to the 
Therefore, while the specification is enabling for the treating, managing, or reducing the risk of ischemic stroke, thromboembolism, or catheter-related thrombosis in a subject with end stage renal disease by administering an antibody or fragment thereof that binds to the catalytic domain of factor XI/XIa, it does not enable one of ordinary skill in the art to make or use the invention over the full scope of the claims. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art could not determine the efficacy administering an antibody that binds to the catalytic domain of factor XI/XIa for the purpose of 1) preventing stroke, thromboembolism, or catheter related thrombosis in end stage renal disease subjects or 2) treating, managing, reducing the risk of hemorrhagic stroke in subjects afflicted with end stage renal disease. Thus, the claimed invention is not enabled over the full scope of the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmen et al (WO 2013/167669 Al), hereinafter Wilmen.
Wilmen teaches anti-factor XI/XIa neutralizing antibodies that can be used to inhibit platelet aggregation and thus thrombus formation without increasing the risk of unwanted bleeding events (see entire document, in particular, Abstract, Summary of Invention, Claims, and Examples).  Specifically, the anti-factor XIa antibody clone 076D-M007-H04 was found to bind to the catalytic domain of human FXIa and inhibit it proteolytic activity (see Page 6, Ln. 1-5, Figure 9). Further, 076D-M007-H04 had an anti-thrombotic effect without an increase in ear bleeding time in FeCl2 induced thrombosis in rabbits (see Example 6 and Figure 14).  The anti-factor XI/XIa antibodies are useful in treating hemodialysis patients afflicted with end-stage renal disease whom have a high incidence of venous thromboembolism and atrial fibrillation (see Therapeutic Use section, in particular, Page 32, Ln. 15-19). 
Thus, Wilmen meets the limitations of claims 1-3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmen et al (WO 2013/167669 Al), hereinafter Wilmen, as applied to claims 1-3 above, in view of Bagul et al (Bagul, A., et al. European journal of vascular and endovascular surgery 33.1 (2007): 105-112), hereinafter Bagul, and Kaw et al (Kaw, Dinkar, and Deepak Malhotra. Seminars in dialysis. Vol. 19. No. 4. Malden, USA: Blackwell Publishing Inc, 2006), hereinafter Kaw, as evidenced by Schror et al (Schrör, K. Seminars in thrombosis and hemostasis vol. 23,4 (1997): 349-56), hereinafter Schror. 
The teachings of Wilmen have been discussed above and differ from the instantly claimed invention in that a subject afflicted with end-stage renal disease on hemodialysis with an inserted tunneled catheter and having a demonstrated high risk of bleeding is not taught. 
However, Bagul teaches that while tunneled catheters have the advantages of ease of insertion, the ability to insert them in multiple sites in almost any patient and the lack of hemodynamic compromise associated with their use, there are also several immediate and long-term complications such as bleeding, catheter thrombus formation, and/or central thrombus 
Kaw further teaches that end stage renal disease in general is associated with an increased risk of bleeding due to platelet dysfunction. Anticoagulation therapy during dialysis also plays a role in the impaired hemostasis that occurs in ESRD patients. For example, at moderate doses, aspirin can prolong bleeding in patients with ESRD (see entire document, in particular Abstract and Effect of Drugs section); and as evidenced by Schror, aspirin is the "gold standard" antiplatelet agent for prevention of arterial thromboses (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to administer the anti-factor XI/XIa antibodies disclosed by Wilmen to treat a subject afflicted with end stage renal disease on hemodialysis with an inserted tunneled catheter and with a high risk of bleeding. One of ordinary skill in the art would have been motived to do so because patients with end stage renal disease on hemodialysis with a tunneled catheter are at risk of catheter induced occlusion/thrombosis and are already at high risk of bleeding as a result of platelet dysfunction caused by intrinsic platelet abnormalities and other contributing factors such as use of antiplatelet drugs such as aspirin; and the anti-factor XI/XIa antibodies disclosed by Wilmen can be used to treat thrombosis these patients without increasing unwanted bleeding events. Therefore, one would expect that the anti-factor XI/XIa antibodies disclosed by Wilmen can safely and effectively be treat thromboembolism in end stage renal disease patients on hemodialysis with a tunneled catheter and with high risk of bleeding. 

Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Wilmen et al (WO 2013/167669 Al), hereinafter Wilmen, as applied to claims 1-3 above, in view of Eder et al (US20200115468A1), hereinafter Eder. 
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of Wilmen have been discussed above and differ from the instantly claimed invention in that an anti-factor XI/XIa antibody having six CDRs comprising the amino acid sequences of SEQ ID NOs: 23, 24, 25, 33, 34, and 35 is not taught.   
However, Eder teaches antibodies and antigen-binding fragments that bind to the catalytic domain of factor XI/XIa and have six CDRs comprising the amino acid sequences of SEQ ID NOs: 23, 24, 25, 33, 34, and 35, corresponding to SEQ ID NOs: 23, 24, 25, 33, 34, and 35 of the instant claim. 
It would have been obvious for artisans to substitute the anti-factor XI/XIa antibodies disclosed by Wilmen with those disclosed by Eder comprising CDRs having the amino acid sequences recited in the instant claims since they have the same functions and can be used for the In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).Therefore, one would expect that the anti-factor XI/Xa antibodies disclosed by Eder to effectively treat stroke, thromboembolism, or catheter-induced thrombosis in a subject afflicted with end-stage renal disease. 

Claims 49 – 51 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmen et al (WO 2013/167669 Al), hereinafter Wilmen. 
Wilmen teaches anti-factor XI/XIa neutralizing antibodies that can be used to inhibit platelet aggregation and thus thrombus formation without increasing the risk of unwanted bleeding events (see entire document, in particular, Abstract, Summary of Invention, Claims, and Examples).  Specifically, the anti-factor XIa antibody clone 076D-M007-H04 was found to bind to the catalytic domain of human FXIa and inhibit it proteolytic activity (see Page 6, Ln. 1-5, Figure 9). Further, 076D-M007-H04 had an anti-thrombotic effect without an increase in ear bleeding time in FeCl2 induced thrombosis in rabbits (see Example 6 and Figure 14).  The anti-factor XI/XIa antibodies are useful in treating hemodialysis patients afflicted with end-stage renal disease whom have a high incidence of venous thromboembolism and atrial fibrillation (see Therapeutic Use section, in particular, Page 32, Ln. 15-19). 
Wilmen further teaches pharmaceutical compositions comprising the anti-Factor XI/XIa antibodies and method of parenteral administration are also disclosed, wherein parenteral delivery include subcutaneous and intravenous administration (see Pharmaceutical composition and administration section). 

However, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of anti-factor XI/XIa administration to effectively treat thromboembolism in patient afflicted with end-stage renal disease. 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 22, and 49-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10465011B2 in view of Wilmen et al, (WO 2013/167669 Al),  hereinafter Wilmen. 
The issued patent recites an isolated anti-factor XI antibody or a fragment thereof which specifically binds to the catalytic domain of factor XI, wherein said antibody or fragment comprises light chain CDR1, CDR2, and CDR3 of SEQ ID NOs: 33, 34, and 35; and heavy chain 
The issued patent does not recite methods of treating, managing, preventing, or reducing the risk of stroke, thromboembolism, or catheter-related thrombosis in a subject with end stage renal disease by administering an antibody or fragment thereof that binds to the catalytic domain of factor XI/XIa. Further, the issued patent does not recite dosage or frequency of administration of the anti-factor XI/XIa antibodies. 
However, Wilmen teaches the use of anti-factor XI/XIa neutralizing antibodies to inhibit platelet aggregation and thus thrombus formation without increasing the risk of unwanted bleeding events (see entire document, in particular, Abstract, Summary of Invention, Claims, and Examples).  The anti-factor XI/XIa antibodies are also useful in treating hemodialysis patients afflicted with end-stage renal disease whom have a high incidence of venous thromboembolism and atrial fibrillation (see Therapeutic Use section, in particular, Page 32, Ln. 15-19). Additionally, Wilmen discloses pharmaceutical compositions comprising the anti-Factor XI/XIa antibodies and methods of parenteral administration, wherein parenteral delivery include subcutaneous and intravenous administration (see Pharmaceutical composition and administration section). 
It would have been obvious to one of ordinary skill in the art to use the anti-factor XI antibodies recited by the issued patent in the method of treating thromboembolism in hemodialysis patients afflicted with end-stage renal disease as disclosed by Wilmen. One of ordinary skill in the art would have been motivated to do so since the anti-factor XI antibodies disclosed by the issued patent bind to the catalytic domain of factor XI similar to the anti-factor XI antibodies disclosed by Wilmen and thus can be used for the same purposes. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Further, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of anti-factor XI/XIa administration to effectively treat thromboembolism in patient afflicted with end-stage renal disease. Therefore, one would expect that the anti-factor XI antibodies recited by the issued patent to effectively treat stroke, thromboembolism, or catheter-induced thrombosis in a subject afflicted with end-stage renal disease.

Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10465011B2 in view of Wilmen, as applied to claims 1-3, 22, and 49-51 above, and further in view of Bagul et al (Bagul, A., et al. European journal of vascular and endovascular surgery 33.1 (2007): 105-112), hereinafter Bagul, and Kaw et al (Kaw, Dinkar, and Deepak Malhotra. Seminars in dialysis. Vol. 19. No. 4. Malden, USA: Blackwell Publishing Inc, 2006), hereinafter Kaw, as evidenced by Schror et al (Schrör, K. Seminars in thrombosis and hemostasis vol. 23,4 (1997): 349-56), hereinafter Schror. 

The teachings of the issued patent in view of Wilmen have been discussed above and differ from the instantly claimed invention in that a subject afflicted with end-stage renal disease on hemodialysis with an inserted tunneled catheter and having a demonstrated high risk of bleeding is not taught. 

Kaw further teaches that end stage renal disease in general is associated with an increased risk of bleeding due to platelet dysfunction. Anticoagulation therapy during dialysis also plays a role in the impaired hemostasis that occurs in ESRD patients. For example, at moderate doses, aspirin can prolong bleeding in patients with ESRD (see entire document, in particular Abstract and Effect of Drugs section); and as evidenced by Schror, aspirin is the "gold standard" antiplatelet agent for prevention of arterial thromboses (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to administer the anti-factor XI/XIa antibodies disclosed by the issued patent in view of Wilmen to treat a subject afflicted with end stage renal disease on hemodialysis with an inserted tunneled catheter and with a high risk of bleeding. One of ordinary skill in the art would have been motived to do so because patients with end stage renal disease on hemodialysis with a tunneled catheter are at risk of catheter induced occlusion/thrombosis and are already at high risk of bleeding as a result of platelet dysfunction caused by intrinsic platelet abnormalities and other contributing factors such as use of antiplatelet drugs such as aspirin; and the anti-factor XI/XIa antibodies disclosed by the issued patent in view of Wilmen can be used to treat thrombosis these patients without increasing unwanted bleeding events. Therefore, one would expect that the anti-factor XI/XIa antibodies disclosed by the issued . 


Claims 1-3, 22, and 49-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-41, 43-45, and 53-75 of copending Application No. 16/580,963 in view of Wilmen et al, (WO 2013/167669 Al),  hereinafter Wilmen. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a method of treating a thromboembolic disorder comprising administering to a subject afflicted with or at risk of developing a thromboembolic disorder or venous thromboembolism an anti-factor XI/XIa antibody comprising six CDRs having the amino acid sequences of SEQ ID NOs: 23, 24, 25, 33, 34, and 35 (co-pending claim 53), corresponding to SEQ ID NOs: 23, 24, 25, 33, 34, and 35 of the instant claims.  Additionally, the co-pending application recites a method of preventing, treating, managing, or reducing the risk of stroke or thromboembolism, comprising administering to a subject the aforementioned anti-factor XI/XIa antibody at a dose of at least 90 mg subcutaneously or intravenously for once a month (co-pending claims 68-71). 
The co-pending application does not recite that the subject is afflicted with end-stage renal disease. 
However, Wilmen teaches the use of anti-factor XI/XIa neutralizing antibodies to inhibit platelet aggregation and thus thrombus formation without increasing the risk of unwanted bleeding events (see entire document, in particular, Abstract, Summary of Invention, Claims, and Examples).  The anti-factor XI/XIa antibodies are also useful in treating hemodialysis patients 
It would have been obvious to one of ordinary skill in the art to use the anti-factor XI antibodies recited by the co-pending application in the method of treating thromboembolism in hemodialysis patients afflicted with end-stage renal disease as disclosed by Wilmen. One of ordinary skill in the art would have been motivated to do so since the anti-factor XI antibodies disclosed by the co-pending application bind to the catalytic domain of factor XI similar to the anti-factor XI antibodies disclosed by Wilmen and thus can be used for the same purposes. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Therefore, one would expect that the anti-factor XI antibodies recited by co-pending application to effectively treat stroke, thromboembolism, or catheter-induced thrombosis in a subject afflicted with end-stage renal disease.

Claims 8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-41, 43-45, and 53-75 of copending Application No. 16/580,963 in view of Wilmen, as applied to claims 1-3, 22, and 49-51 above, and further in view of Bagul et al (Bagul, A., et al. European journal of vascular and endovascular surgery 33.1 (2007): 105-112), hereinafter Bagul, and Kaw et al (Kaw, Dinkar, and Deepak Malhotra. Seminars in dialysis. Vol. 19. No. 4. Malden, USA: Blackwell Publishing Inc, 2006), hereinafter Kaw, as evidenced by Schror et al (Schrör, K. Seminars in thrombosis and hemostasis vol. 23,4 (1997): 349-56), hereinafter Schror. 
This is a provisional nonstatutory double patenting rejection.

However, Bagul teaches that while tunneled catheters have the advantages of ease of insertion, the ability to insert them in multiple sites in almost any patient and the lack of hemodynamic compromise associated with their use, there are also several immediate and long-term complications such as bleeding, catheter thrombus formation, and/or central thrombus formation (see entire document, in particular, Tunneled Catheters, Catheter Placement, and Complications sections as well as Tables 3 and 4). 
Kaw further teaches that end stage renal disease in general is associated with an increased risk of bleeding due to platelet dysfunction. Anticoagulation therapy during dialysis also plays a role in the impaired hemostasis that occurs in ESRD patients. For example, at moderate doses, aspirin can prolong bleeding in patients with ESRD (see entire document, in particular Abstract and Effect of Drugs section); and as evidenced by Schror, aspirin is the "gold standard" antiplatelet agent for prevention of arterial thromboses (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to administer the anti-factor XI/XIa antibodies disclosed by the co-pending application in view of Wilmen to treat a subject afflicted with end stage renal disease on hemodialysis with an inserted tunneled catheter and with a high risk of bleeding. One of ordinary skill in the art would have been motived to do so because patients with end stage renal disease on hemodialysis with a tunneled catheter are at risk of catheter induced occlusion/thrombosis and are already at high risk of bleeding as a result of platelet dysfunction caused by intrinsic platelet abnormalities and other contributing factors such as use of 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644